Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/08/2016 09:05 AM CDT




                                                         - 288 -
                                           Nebraska A dvance Sheets
                                            293 Nebraska R eports
                                                 STATE v. GOYNES
                                                 Cite as 293 Neb. 288




                                        State of Nebraska, appellee, v.
                                         Daunte L. Goynes, appellant.
                                                    ___ N.W.2d ___

                                          Filed April 8, 2016.     No. S-15-352.

                1.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
                    tion of law, for which an appellate court has an obligation to reach an
                    independent conclusion irrespective of the determination made by the
                    court below.
                2.	 Postconviction: Constitutional Law: Proof. A court must grant an
                    evidentiary hearing to resolve the claims in a postconviction motion
                    when the motion contains factual allegations which, if proved, consti-
                    tute an infringement of the defendant’s rights under the Nebraska or
                    federal Constitution.
                3.	 Postconviction: Proof. If a postconviction motion alleges only conclu-
                    sions of fact or law, or if the records and files in the case affirmatively
                    show that the defendant is entitled to no relief, the court is not required
                    to grant an evidentiary hearing.
                4.	 Statutes: Legislature: Intent: Appeal and Error. An appellate court
                    gives statutory language its plain and ordinary meaning, and the court
                    will not look beyond the statute to determine legislative intent when the
                    words are plain, direct, and unambiguous.
                5.	 Statutes: Legislature: Intent. In reading a statute, a court must deter-
                    mine and give effect to the purpose and intent of the Legislature as
                    ascertained from the entire language of the statute considered in its
                    plain, ordinary, and popular sense.
                6.	 Statutes. It is not within the province of a court to read a meaning into
                    a statute that is not warranted by the language; neither is it within the
                    province of a court to read anything plain, direct, or unambiguous out of
                    a statute.
                7.	 Postconviction. States are not obligated to provide a postconviction
                    relief procedure.
                             - 289 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
                       STATE v. GOYNES
                       Cite as 293 Neb. 288

  Appeal from the District Court for Douglas County: Marlon
A. Polk, Judge. Affirmed.

  Daunte L. Goynes, pro se.

   Douglas J. Peterson, Attorney General, and Nathan A. Liss
for appellee.

  Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
and Stacy, JJ.

  Miller-Lerman, J.
                      NATURE OF CASE
   Daunte L. Goynes was convicted of murder in the second
degree and use of a deadly weapon to commit a felony for the
death of Aaron Lofton. Goynes was sentenced to imprisonment
for a term of 60 years to life for the murder conviction and a
term of 10 to 20 years for the weapon conviction, to be served
consecutively. On direct appeal, we affirmed Goynes’ convic-
tions and sentences. See State v. Goynes, 278 Neb. 230, 768
N.W.2d 458 (2009).
   On August 27, 2012, Goynes filed his first motion for post-
conviction relief, which the district court for Douglas County
denied. On August 28, 2013, we dismissed his appeal to this
court in case No. S-13-464.
   On February 5, 2015, Goynes filed a second motion for
postconviction relief, which the district court denied without
holding an evidentiary hearing. The district court thereafter
denied Goynes’ motion to alter or amend. Goynes appeals. We
determine that Goynes’ second motion for postconviction relief
was barred by the limitation period set forth in the Nebraska
Postconviction Act, Neb. Rev. Stat. § 29-3001 et seq. (Reissue
2008 & Cum. Supp. 2014), and therefore, we affirm the district
court’s order denying Goynes’ second motion for postconvic-
tion relief.
                              - 290 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

                    STATEMENT OF FACTS
   The events underlying Goynes’ convictions and sentences
involve the shooting death of Lofton. The shooting occurred in
February 2007, on the day before Goynes turned 18 years old.
In our opinion on direct appeal, we set forth the facts of the
case in detail. See State v. Goynes, supra.
   After a trial, the jury found Goynes guilty of murder in the
second degree and use of a deadly weapon to commit a felony.
Goynes was sentenced to imprisonment for a term of 60 years
to life for the murder conviction and a term of 10 to 20 years
for the weapon conviction, to be served consecutively.
   Goynes had the same counsel at trial and on direct appeal.
Goynes assigned two errors on direct appeal, generally argu-
ing that the trial court erred when it excluded certain evidence
and when it denied his motion for a new trial. In our opinion
on direct appeal, we found no merit to Goynes’ assignments of
error and affirmed his convictions and sentences. See State v.
Goynes, supra.
   On August 27, 2012, Goynes filed his first motion for
postconviction relief, claiming that his counsel at trial and on
appeal was ineffective for various reasons. In his first motion
for postconviction relief, Goynes did not allege that his sen-
tence was unconstitutional pursuant to Miller v. Alabama, ___
U.S. ___, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), which
had been decided within the year preceding the filing of his
first motion for postconviction relief.
   On January 23, 2013, the district court filed an order in
which it denied Goynes’ first postconviction motion without
holding an evidentiary hearing. On August 28, 2013, his appeal
to this court was dismissed in case No. S-13-464.
   On February 5, 2015, Goynes filed his second motion
for postconviction relief. This is the motion at issue in this
appeal. In his second motion for postconviction relief, Goynes
claimed that his constitutional right to be free from cruel or
unusual punishment was violated because the sentencing court
failed to hold an individualized hearing regarding possible
                              - 291 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

mitigating factors based on his juvenile status and because he
received the functional equivalent of a life sentence without
parole. Goynes further alleged that his constitutional rights to
effective counsel and due process were violated because his
attorney failed to request, and the trial court failed to give,
a jury instruction regarding Goynes’ culpability to commit
second degree murder because of his juvenile status and men-
tal and emotional development at the time of the crime. On
appeal, Goynes has abandoned his claims with respect to the
jury instructions.
   On February 17, 2015, the district court filed an order in
which it denied Goynes’ second motion for postconviction
relief without conducting an evidentiary hearing. The dis-
trict court determined that Goynes’ motion was barred by the
limitation period found in the Nebraska Postconviction Act,
§ 29-3001(4), which provides:
      A one-year period of limitation shall apply to the filing of
      a verified motion for postconviction relief. The one-year
      limitation period shall run from the later of:
         (a) The date the judgment of conviction became final
      by the conclusion of a direct appeal or the expiration of
      the time for filing a direct appeal;
         (b) The date on which the factual predicate of the
      constitutional claim or claims alleged could have been
      discovered through the exercise of due diligence;
         (c) The date on which an impediment created by state
      action, in violation of the Constitution of the United
      States or the Constitution of Nebraska or any law of this
      state, is removed, if the prisoner was prevented from fil-
      ing a verified motion by such state action;
         (d) The date on which a constitutional claim asserted
      was initially recognized by the Supreme Court of the
      United States or the Nebraska Supreme Court, if the
      newly recognized right has been made applicable retro-
      actively to cases on postconviction collateral review; or
         (e) August 27, 2011.
                              - 292 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

   The district court noted that Goynes was sentenced on
July 2, 2008, and that his convictions were affirmed by this
court on July 31, 2009. See State v. Goynes, 278 Neb. 230,
768 N.W.2d 458 (2009). The district court reasoned that
§ 29-3001(4)(e) applied and that Goynes had 1 year from
August 27, 2011, to file his postconviction motion. The court
determined that because Goynes filed his second motion for
postconviction relief on February 5, 2015, his second motion
was barred by the August 27, 2011, deadline contained in
§ 29-3001(4)(e). Alternatively, the district court determined
that Goynes’ second motion for postconviction relief was
procedurally barred as a successive motion, because Goynes’
claims were known or knowable at the time of his first post-
conviction proceeding.
   On February 27, 2015, Goynes filed a motion to alter or
amend in which he contended that his second motion for
postconviction relief was not untimely or barred as a suc-
cessive motion, because he was asserting a constitutional
claim filed within 1 year of recognition of a new right. See
§ 29-3001(4)(d). Goynes asserted he was relying on new
case law from Miller v. Alabama, ___ U.S. ___, 132 S. Ct.
2455, 183 L. Ed. 2d 407 (2012), which was filed on June 25,
2012, and State v. Mantich, 287 Neb. 320, 842 N.W.2d 716
(2014), which was filed February 7, 2014. In Miller, the U.S.
Supreme Court held that it is unconstitutional to sentence a
juvenile who was younger than 18 years old at the time of
the homicide to a mandatory sentence of life imprisonment
without the possibility of parole. In Mantich, we held that
the rule in Miller should be applied retroactively to collateral
proceedings. In his motion to alter or amend, Goynes argued
that his second postconviction motion was timely pursuant to
§ 29-3001(4)(d), because it was filed on February 5, 2015,
which was within 1 year after Mantich was filed on February
7, 2014. Goynes further argued that his second postconviction
motion should not be barred as a successive motion, because
                              - 293 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

Mantich was not filed until after his first postconviction pro-
ceeding had concluded.
   On March 23, 2015, the district court filed an order in which
it denied Goynes’ motion to alter or amend. The court reasoned
that Goynes’ second motion for postconviction relief “never
makes any reference to Mantich” and that in any event, Miller
and Mantich “are not applicable to the case at hand, because
[Goynes] did not receive a mandatory life sentence without the
consideration of parole.”
   Goynes appeals.
                 ASSIGNMENT OF ERROR
   Goynes assigns, restated, that the district court erred when
it denied his motion for postconviction relief without holding
an evidentiary hearing on his claim that his constitutional right
to be free from cruel and unusual punishment was violated
when he received “a sentence of the functional equivalent of
life for an offense [Goynes] committed when [Goynes] was
a juvenile.”
                 STANDARD OF REVIEW
  [1] Statutory interpretation presents a question of law, for
which an appellate court has an obligation to reach an inde-
pendent conclusion irrespective of the determination made
by the court below. State v. Irish, 292 Neb. 513, 873 N.W.2d
161 (2016).
                          ANALYSIS
   Goynes generally claims that the district court erred when
it denied his second motion for postconviction relief without
holding an evidentiary hearing. Specifically, Goynes asserts
that his motion should have been granted or that at least the
court should have conducted an evidentiary hearing on his
motion, because his constitutional right to be free from cruel
and unusual punishment was violated when he received a sen-
tence that is the functional equivalent to life for a crime that
he committed when he was under the age of 18. Although our
                              - 294 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

reasoning differs from that of the district court, for the reasons
set forth below, we determine that the district court did not err
when it found Goynes’ motion time barred and denied Goynes’
second motion for postconviction relief.
   [2,3] A court must grant an evidentiary hearing to resolve the
claims in a postconviction motion when the motion contains
factual allegations which, if proved, constitute an infringe-
ment of the defendant’s rights under the Nebraska or federal
Constitution. State v. DeJong, 292 Neb. 305, 872 N.W.2d 275
(2015). If a postconviction motion alleges only conclusions of
fact or law, or if the records and files in the case affirmatively
show that the defendant is entitled to no relief, the court is not
required to grant an evidentiary hearing. Id.
   In this case, Goynes, who was 17 years old at the time of
the crime, was convicted of second degree murder and use
of a deadly weapon to commit a felony. He was sentenced
to imprisonment for a term of 60 years to life for the mur-
der conviction and a consecutive term of 10 to 20 years
for the weapon conviction. Relying on Miller v. Alabama,
___ U.S. ___, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012),
Goynes asserts that his cumulative sentence of imprisonment
of 70 years to life violates his right to be free from cruel and
unusual punishment. “In Miller v. Alabama, [supra], the Court
held that a juvenile convicted of a homicide offense could not
be sentenced to life in prison without parole absent consid-
eration of the juvenile’s special circumstances in light of the
principles and purposes of juvenile sentencing.” Montgomery
v. Louisiana, ___ U.S. ___, 136 S. Ct. 718, 725, 193 L.
Ed. 2d 599 (2016). Miller further “held that mandatory life
without parole for juvenile homicide offenders violates the
Eighth Amendment’s prohibition on ‘“cruel and unusual pun-
ishments.”’” Montgomery v. Louisiana, 136 S. Ct. at 726,
quoting Miller v. Alabama, supra.
   On appeal, the State contends that Miller does not apply and
that Goynes is not entitled to relief, because neither second
degree murder nor use of a deadly weapon are mandatorily
                              - 295 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

punishable by a sentence of life imprisonment without parole.
See Neb. Rev. Stat. §§ 28-304, 28-1205(2)(b), and 28-105
(Reissue 2008 & Cum. Supp. 2014). And Goynes will be
eligible for parole. See Neb. Rev. Stat. § 83-1,110 (Reissue
2014). Goynes acknowledges that he was not sentenced to
life in prison without the possibility of parole; however, he
nevertheless urges us to adopt and apply the sentencing proc­
ess announced in Miller to lengthy term-of-years sentences
imposed on juveniles, such as his sentence. Because we deter-
mine that Goynes’ second motion for postconviction relief
asserts a constitutional claim initially recognized in Miller, it
is barred by the limitation period set forth in § 29-3001(4)(d),
and it is unnecessary for us to decide whether Miller applies,
or if it does, the extent of the cases and sentences to which the
Miller individualized sentencing principles apply.
   The statutory limitation periods regarding postconviction
motions are found at § 29-3001(4) and provide that a 1-year
limitation period applies to the filing of a motion for postcon-
viction relief and that such period begins to run on the later of
one of five dates. Section § 29-3001(4) controls the outcome of
this case and provides:
      A one-year period of limitation shall apply to the filing of
      a verified motion for postconviction relief. The one-year
      limitation period shall run from the later of:
          ....
          (d) The date on which a constitutional claim asserted
      was initially recognized by the Supreme Court of the
      United States or the Nebraska Supreme Court, if the
      newly recognized right has been made applicable retroac-
      tively to cases on postconviction collateral review[.]
   [4-6] In interpreting § 29-3001(4)(d), we set forth some
familiar principles of statutory interpretation. We give statu-
tory language its plain and ordinary meaning, and we will not
look beyond the statute to determine legislative intent when
the words are plain, direct, and unambiguous. State v. Hansen,
289 Neb. 478, 855 N.W.2d 777 (2014). In reading a statute, a
                              - 296 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

court must determine and give effect to the purpose and intent
of the Legislature as ascertained from the entire language of
the statute considered in its plain, ordinary, and popular sense.
State v. Mucia, 292 Neb. 1, 871 N.W.2d 221 (2015). It is not
within the province of a court to read a meaning into a statute
that is not warranted by the language; neither is it within the
province of a court to read anything plain, direct, or unam-
biguous out of a statute. State v. Warriner, 267 Neb. 424, 675
N.W.2d 112 (2004). Statutory interpretation presents a question
of law, which an appellate court reviews independently of the
lower court’s determination. State v. Carman, 292 Neb. 207,
872 N.W.2d 559 (2015).
   According to Goynes, the claim he asserts in his second
postconviction motion filed February 5, 2015, seeks individ­
ualized sentencing based on Miller, which was decided on June
25, 2012, and found to be retroactive on collateral review in
our case of State v. Mantich, 287 Neb. 320, 842 N.W.2d 716
(2014), filed February 7, 2014, and the U.S. Supreme Court
case of Montgomery v. Louisiana, ___ U.S. ___, 136 S. Ct.
718, 193 L. Ed. 2d 599 (2016), filed January 25, 2016. The
issue before us is whether Nebraska’s postconviction statute is
available to Goynes to adjudicate his claim asserted under the
U.S. Supreme Court case of Miller.
   To determine the postconviction limitation period applicable
to this case, we look to the plain language of § 29-3001(4).
The introductory language of § 29-3001(4) provides that “[a]
one-year period of limitation shall apply to the filing of a veri-
fied motion for postconviction relief.” And the core provision
of § 29-3001(4), which, as noted, controls the outcome in
this case, provides that “[t]he one-year limitation period shall
run from . . . . (d) [t]he date on which a constitutional claim
asserted was initially recognized by the Supreme Court of the
United States . . . .” (Emphasis supplied.) The availability of
relief under § 29-3001(4)(d) is limited to “newly recognized
right[s which have] been made applicable retroactively to
cases on postconviction collateral review.”
                              - 297 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

   The newly recognized right at issue in this case, initially
recognized by the U.S. Supreme Court in Miller v. Alabama,
___ U.S.___, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), is
that a juvenile convicted of a homicide offense cannot be
sentenced to life imprisonment without parole without consid-
eration of the juvenile’s special circumstances at sentencing.
Miller was decided on June 25, 2012. Accordingly, pursuant
to the plain language of § 29-3001(4)(d), Goynes had 1 year
from June 25, 2012, to file a postconviction motion asserting
his constitutional claim based on this newly recognized right.
In fact, Goynes filed his first postconviction motion within 1
year after the Miller decision, but asserted no claims based on
Miller. Goynes did not file the instant second postconviction
motion based on rights recognized in Miller until February
5, 2015, which was outside the 1-year limitation period set
forth in § 29-3001(4)(d). Therefore, his motion was barred by
§ 29-3001(4)(d) as untimely and the district court did not err
when it found Goynes’ second motion for postconviction relief
untimely and denied the motion.
   For completeness, we note that Goynes argues that the 1-year
period for filing his second postconviction motion should not
have begun until our decision in Mantich finding retroactivity
was filed. Goynes asserts that his second motion for postcon-
viction relief, which was filed within the year after Mantich,
was timely. We reject Goynes’ argument. Goynes’ assertion is
not consistent with the plain language of § 29-3001(4), which
provides that the “one-year limitation period shall run from
. . . (d) [t]he date on which the constitutional claim asserted
was initially recognized.” (Emphasis supplied.) Goynes’ Miller
claim was initially recognized in 2012. Further, to the extent
the language in our opinion in State v. Wetherell, 289 Neb. 312,
855 N.W.2d 359 (2014), suggests that day one is a retroactivity
decision, it is disapproved.
   Our reading of the limitation period in § 29-3001(4)(d)
is consistent with the U.S. Supreme Court’s reading of the
                              - 298 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

comparable limitation period found at 28 U.S.C. § 2255(f)(3)
(2012), formerly codified at 28 U.S.C. § 2255, ¶ 6(3) (2006).
See Dodd v. United States, 545 U.S. 353, 125 S. Ct. 2478,
162 L. Ed. 2d 343 (2005). Section 2255 establishes a “1-year
period of limitation” within which a federal prisoner may file a
motion to vacate, set aside, or correct his or her sentence under
that section. Specifically, § 2255(f) provides:
      A 1-year period of limitation shall apply to a motion
      under this section [§ 2255]. The limitation period shall
      run from the latest of—
         ....
         (3) the date on which the right asserted was initially
      recognized by the Supreme Court, if that right has been
      newly recognized by the Supreme Court and made retro-
      actively applicable to cases on collateral review[.]
   In Dodd, the petitioner argued that the limitation period did
not begin to run until the right at issue had been found to apply
retroactively to cases on collateral review. The Government
argued that the limitation period began to run on the date the
U.S. Supreme Court initially recognized the right, a position
with which the Court of Appeals for the 11th Circuit and the
U.S. Supreme Court agreed. Dodd v. United States, supra;
Dodd v. U.S., 365 F.3d 1273 (11th Cir. 2004).
   In affirming the decision of the 11th Circuit, the Court
stated:
         We believe that the text of [§ 2255(f)(3)] settles this
      dispute. It unequivocally identifies one, and only one,
      date from which the 1-year limitation period is measured:
      “the date on which the right asserted was initially rec-
      ognized by the Supreme Court.” We “must presume that
      [the] legislature says in a statute what it means and means
      in a statute what it says there.” Connecticut Nat. Bank
      v. Germain, 503 U.S. 249, 253-254[, 112 S. Ct. 1146,
      117 L. Ed. 2d 391] (1992). What Congress has said in
      [§ 2255(f)(3)] is clear: An applicant has one year from the
                              - 299 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

      date on which the right he asserts was initially recognized
      by this Court.
Dodd v. United States, 545 U.S. at 357.
   In Dodd, the Court made clear that the second clause—
“‘if that right has been newly recognized by the Supreme
Court and made retroactively applicable to cases on col-
lateral review’—imposes a condition on the applicability of
this subsection.” 545 U.S. at 358. Dodd continues: “As long
as the conditions in the second clause are satisfied so that
[§ 2255(f)(3)] applies in the first place, that [second] clause
has no impact whatsoever on the date from which the 1-year
limitation period . . . begins to run.” Id. In Dodd, the Court
recognized it was a legislative decision that § 2255(f)(3)
established “‘stringent procedural requirements for retroac-
tive application of new rules’” on collateral review and that
the Court did “‘not have license to question the decision
on policy grounds.’” 545 U.S. at 359. The same reasoning
applies to our reading of the limitation period set by the
Legislature in the Nebraska Postconviction Act found at
§ 29-3001(4)(d).
   [7] It is well recognized that states are not obligated to
provide a postconviction relief procedure. State v. Lotter,
278 Neb. 466, 771 N.W.2d 551 (2009). See, also, Murray
v. Giarratano, 492 U.S. 1, 10, 109 S. Ct. 2765, 106 L. Ed.
2d 1 (1989) (stating that “[s]tate collateral proceedings are
not constitutionally required as an adjunct to the state crimi-
nal proceeding and serve a more limited purpose than either
the trial or appeal”). In a concurring opinion in Giarratano,
Justice O’Connor observed that “[a] postconviction proceed-
ing is not a part of the criminal process itself, but is instead a
civil action designed to overturn a presumptively valid crimi-
nal judgment” and is not constitutionally required. 492 U.S.
at 13 (O’Connor, J., concurring). Nevertheless, the Nebraska
Postconviction Act provides a defendant in custody with a civil
procedure by which a defendant can present a motion alleg-
ing “there was such a denial or infringement of the rights of
                              - 300 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

the prisoner as to render the judgment void or voidable under
the Constitution of this state or the Constitution of the United
States.” § 29-3001(2). But the collateral procedure has limita-
tions, and as noted above, § 29-3001(4) places a 1-year period
of limitation on the filing for relief.
   With respect to state statutes regarding postconviction
review, we agree with the Missouri Supreme Court which
has stated:
      States have substantial discretion to develop and imple-
      ment programs for prisoners seeking post-conviction
      review. Pennsylvania v. Finley, 481 U.S. 551, 559, 107
S. Ct. 1990, 1995, 95 L. Ed. 2d 539 (1987). A state may
      erect reasonable procedural requirements for triggering
      the right to an adjudication, Logan v. Zimmerman Brush
      Co., 455 U.S. 422, 437, 102 S. Ct. 1148, 1158, 71 L. Ed. 2d
265 (1982), including reasonable procedures governing
      post-conviction relief. Wiglesworth v. Wyrick, 531 S.W.2d
713, 717 (Mo. banc 1976).
Day v. State, 770 S.W.2d 692, 695 (Mo. 1989) (en banc). See,
also, 39 Am. Jur. 2d Habeas Corpus § 179 at 394 (2008) (stat-
ing that “[l]imitation periods for seeking postconviction relief
are generally set by statute. Such limitations have withstood
constitutional challenge, even in death penalty cases”). Our
research is in accord.
   We are mindful that our determination that Goynes’ second
motion for postconviction relief based on his rights under
Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455, 183 L. Ed.
2d 407 (2012), is untimely under the Nebraska Postconviction
Act, will prevent Goynes from availing himself of this col-
lateral remedy. And we are aware of the Court’s recent state-
ment that “when a new substantive rule of constitutional law
controls the outcome of a case, the Constitution requires state
collateral review courts to give retroactive effect to that rule.”
Montgomery v. Louisiana, ___ U.S. ___, 136 S. Ct. 718, 729,
193 L. Ed. 2d 599 (2016). Nevertheless, we believe our deci-
sion is in harmony with the holding in Montgomery, because
                              - 301 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        STATE v. GOYNES
                        Cite as 293 Neb. 288

we have decided only that the collateral remedy Goynes
invokes in this case is not available because it is not properly
presented, but not because we would decline to give effect to a
constitutional right if properly before us.
   In this regard, we note that in Montgomery, the Court stated
that “[w]here state collateral review proceedings permit pris-
oners to challenge the lawfulness of their confinement, States
cannot refuse to give retroactive effect to a substantive consti-
tutional right that determines the outcome of that challenge.”
136 S. Ct. at 731-32 (emphasis supplied). And the Court
further recognized that state collateral review may not be an
available remedy when the Court stated that “[i]n adjudicating
claims under its collateral review procedures a State may not
deny a controlling right asserted under the Constitution, assum-
ing the claim is properly presented in the case.” 136 S. Ct. at
732 (emphasis supplied).
   Pursuant to our state collateral review proceedings, namely
the Nebraska Postconviction Act, Goynes was permitted to
bring a postconviction motion setting forth his Miller claim.
However, due to untimeliness under § 29-3001(4)(d), his sec-
ond postconviction motion failed to properly present his claim,
a potentiality recognized in Montgomery. In fact, Goynes
could have raised his Miller claim in his first motion for
postconviction relief, which was filed within 1 year after
Miller was decided, but he did not do so. The Legislature has
provided a postconviction procedure with its applicable time
limitations. “Were we to recognize a common-law remedy for
the purpose of asserting time-barred postconviction claims,
we would be undermining the purpose of the Legislature in
enacting § 29-3001(4).” State v. Smith, 288 Neb. 797, 803, 851
N.W.2d 665, 670 (2014).
   In Smith, we indicated that a claim that a criminal sen-
tence is void may be a ground for relief in the form of a writ
of habeas corpus. And we are aware that it has been sug-
gested that a claim alleging a sentence is cruel and unusual
under Miller as a violation of the Eighth Amendment might
                             - 302 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
                       STATE v. GOYNES
                       Cite as 293 Neb. 288

be brought as a federal habeas action. See Montgomery v.
Louisiana, supra (Thomas, J., dissenting). In the present case,
however, we determine only that Goynes’ second motion for
postconviction relief based on a Miller rights claim was not
timely filed under § 29-3001(4)(d).
                        CONCLUSION
   We determine that Goynes’ second motion for postconvic-
tion relief is barred as untimely under § 29-3001(4)(d), and
therefore, we affirm the order of the district court which
denied Goynes’ second motion for postconviction relief with-
out holding an evidentiary hearing.
                                                 A ffirmed.
   McCormack, J., not participating.